Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 9 has been amended to include previously indicated allowable subject matter from claim 17, now cancelled.  Claim 17 required the cover is tapered outwardly from the mouth to the upper plate. Prior art Yang discloses a cover but does not specify or illustrate that the cover tapers outwardly from the mouth to the upper plate of prior art Berge and it would not have been obvious to include such geometrical limitations without improper hindsight analysis.  Claims 16 and 18-20 depend from claim 9.
Independent claim 10 has been amended to include previously indicated allowable subject matter from claim 11, now cancelled.  Claim 11 required a separate closure (50) and a casing (62) contained inside the handle (42).  Prior art Berge includes a tang and other structure in a handle to close the spout and it would not have been obvious to modify prior art Berge with Claims 12-15 and 21 depend from claim 10.
Claims 9, 10, 12-16 and 18-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MJM/Examiner, Art Unit 3754           

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        12/20/2021